Allowable Subject Matter
Claim 1 is allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach a transmission arrangement having the claimed features.  The closest prior art is to Hiyoshi et al. (WO2014/109179 corresponding to USP 9,476,354) which discloses a rotation transmission mechanism that transmits rotational driving force outputted from a rotation drive source to a load-side member via a speed reducer, the rotation transmission mechanism comprising: a powertrain configured from a plurality of power-transmitting members (shafts bearings, gears) including the speed reducer (20); the speed reducer being a strain wave gearing. Referring to the written description of Hiyoshi, it was known to provide wave motion gearing speed reducer having a ratcheting torque denoting slippage between the internal and external teeth of the speed reducer when an excessive torque exceeding the allowable load torque is applied. For example, see column 1, lines 45-60 of corresponding US patent 9,476,354). Hiyoshi improves on the prior art speed reducer by providing means for detecting ratcheting motion of the speed reducer. Accordingly, the speed reducer of Hiyoshi is configured with an allowable load torque of the power-transmitting members (such as input shaft 15) other than the strain wave gearing being greater than a predetermined upper-limit load torque; an allowable load torque of the strain wave gearing being prescribed by a ratcheting torque set to a value equal to or lower than the upper-limit load torque; and the strain wave gearing functioning as a mechanical fuse (wherein the speed reducer undergoes a ratcheting motion when subjected to an excessive torque prior to damaging the input shaft 15).  The prior art to Hiyoshi does not teach a rigid internally toothed gear of the strain wave gearing having one portion in a circumferential direction, the one portion being a low rigidity portion having a lower 20rigidity in a radial direction than other portions in the circumferential direction, and meshing rigidity between internal teeth of the low rigidity portion and external teeth of an externally toothed gear is lower than other meshing portions between the gears, whereby the ratcheting torque is 25set to be equal to or lower than the upper-limit load torque.  Accordingly, the claim is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658